—Judgments, Supreme Court, Bronx County (Barbara Newman, J.), rendered June 6, 1997, convicting defendant, after a jury trial, of assault in the second degree, and upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and 4 to 8 years, respectively, unanimously affirmed.
Defendant’s guilt of assault in the second degree was proven beyond a reasonable doubt and the verdict was not against the weight of the evidence. The justification defense was properly placed before the jury and its determinations of fact and credibility are supported by the record (People v Bleakley, 69 NY2d 490). Concur — Ellerin, J. P., Wallach, Tom and Andrias, JJ.